PER curiam:.
Based on findings that the respondent discriminatorily discharged three of its employees in violation of the Act, the Board made an order containing the usual “cease and desist” provisions and requiring certain affirmative action with respect to the discharged employees. In defense to the petition for enforcement the respondent asserts that the findings are not supported by substantial evidence. Counsel apparently misconceives the powers of the court in reviewing the findings. That we cannot consider the credibility of witnesses nor weigh the evidence is too firmly established to require the citation of authority. It will suffice to say that the record contains evidence sufficient to uphold the order. The petition for an order of enforcement is granted.